This action was entered at the April term, 1870, of the supreme judicial court. Upon some of the defendants no service was made. At the April term, 1872, "it was ordered by the court that the action be discontinued at the next term as to parties not notified, unless notice should be published or given before that time."
"At the October term, 1872, no notice having been published or given, the action was discontinued by order of court as to the defendants upon whom no service of the writ had been made."
"At the April term, 1874, the plaintiff's counsel moved to strike off the discontinuance as to all parties. The motion was resisted by Mr. Sanborn, who appeared as amicus curiae." But "the motion to strike off the discontinuance was granted, upon terms that the plaintiff pay costs of the term, taxed at $30, to Mr. Sanborn; and notice was ordered to be given to said defendants by publication, returnable at the next term. Notice was given according to said order." *Page 418 
At the October term, 1874, Messrs. Sanborn  Clark appeared specially and moved to dismiss. The motion was entered on the docket and the action continued.
At the April term, 1875, Messrs. Sanborn  Clark, appearing specially, "renewed their motion to dismiss as to the defendants upon whom the writ had not been served, and also claimed that, at the April term, 1874, the presiding judge had reserved for the consideration of the court, at the law term, at the request of Mr. Sanborn, who then appeared as amicus curiae, the questions raised by his objection to the orders and rulings of that term. The docket, however, does not show that any questions were reserved." The motion to dismiss was denied.
I think the question raised by the motion to dismiss was a matter within the discretion of the court below. If the question is transferred, I can see no reason why the discretion of the court was not properly exercised, since the motion to strike off the discontinuance was also a matter within the discretion of the court; and I do not understand that the order of the court upon that motion is here for revision. Foss v. Strafford, 25 N.H. 78; Bowman v. Sanborn, 25 N.H. 87; Watson v. Walker, 33 N.H. 132; Petition of Groton, 43 N.H. 91.